   0:20-cv-03152-SAL-PJG           Date Filed 03/19/21        Entry Number 28       Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Cedric Harley,                           )                    C/A No. 0:20-3152-SAL-PJG
                                         )
                             Plaintiff,  )
                                         )
       v.                                )                              ORDER
                                         )
Lieutenant Poindexter; South Carolina    )
Department of Corrections,               )
                                         )
                             Defendants. )
_____________________________________ )

       Plaintiff, a self-represented state prisoner, filed this civil action in September 2020. This

matter is before the court pursuant to 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2)

(D.S.C.). On December 21, 2020, the court issued a Scheduling Order in this matter setting a

dispositive motions deadline of March 18, 2021. (ECF No. 20.) As of the date of this order, no

party has filed a potentially dispositive motion regarding the merits of this case. The parties are

directed to inform the court in writing of the status of this case on or before March 26, 2021 and

advise the court as to whether the case is ready for trial. If any party intends to seek leave for an

extension in which to file a dispositive motion after the expiration of the court’s deadline as

ordered, it must establish the requisite showings in accordance with the applicable Federal Rules

of Civil Procedure and the Local Civil Rules of this court.

       IT IS SO ORDERED.



                                              __________________________________________
March 19, 2021                                Paige J. Gossett
Columbia, South Carolina                      UNITED STATES MAGISTRATE JUDGE




                                            Page 1 of 1
